Citation Nr: 1204192	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for residuals of a right elbow fracture.

2. Entitlement to service connection for residuals of a right index finger fracture.

3. Entitlement to service connection for colitis.

4. Entitlement to service connection for residuals of a nose injury.

5. Entitlement to service connection for bilateral plantar fasciitis.

6. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to August 2003. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2006 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The Veteran's DD 214 indicates he was an infantryman with airborne training and earned a Combat Infantry Badge and a Master Parachutist Badge, among others.  His military career included service in the Middle East from December 1990 to April 1991 and from March 2003 to May 2003.  In addition, the Veteran served in Bosnia from September 1996 to November 1999, February 1997 to March 1997, and from September 1997 to November 1997.  The Veteran was also stationed in Germany.

The issues of entitlement to service connection for colitis, residuals of a nose injury, bilateral plantar fasciitis, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent medical evidence does not reveal a diagnosis of any residuals of a right elbow fracture related to the Veteran's active service.

2. The competent medical evidence does not reveal a diagnosis of any residuals of a right index finger fracture related to the Veteran's active service.


CONCLUSION OF LAW

1. The criteria for establishing entitlement to service connection for residuals of a right elbow fracture have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & West 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2. The criteria for establishing entitlement to service connection for residuals of a right index finger fracture have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & West 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes and VA examination reports and partial service treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim, and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters sent to the Veteran in May 2005 and March 2006 addressed all notice elements listed under 3.159(b)(1) was sent prior to the initial RO decision in this matter.  The March 2006 letter also informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence and included the requirements pursuant to Dingess.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as attempting to obtain military personnel and medical records, VA post-service records, and providing VA examinations.  Consequently, the duty to notify and assist has been met.


Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board notes that it appears that the majority of the Veteran's service treatment records during his active duty are absent from the claims file.  Despite attempts by the VA, these records have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Because the Veteran's service treatment records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran testified at the August 2009 Decision Review Officer (DRO) hearing that he broke his right elbow from a motor vehicle accident in Iraq.  He stated he was treated for a right elbow fracture and "still have bone chips in [his] elbow."  He stated he was not completely treated as his injuries were not as severe as those of other soldiers.  He stated he never received surgery to remove the bone fragments and still bothers him currently.  Regarding the right index finger, the Veteran testified that he injured it on field training exercise.  

There is no indication the Veteran received treatment for his right elbow or index finger at a private or VA medical facility following service.  However, the Veteran was afforded a VA examination in July 2006 where he reported that in 1991 he broke his right elbow in a motor vehicle accident.  He stated he currently has limited movement secondary to pain and that the right elbow aches and hurts to prop it on an armrest, table, windowsill or while driving a car.  The right elbow was tender to the touch, there was no swelling but did have stiffness.  No assistive devices, surgeries or other medical care, or medications were used to treat the right elbow.  A physical examination of the right elbow revealed crepitus to the olecranon which caused impairment secondary to pain.  Other than pain, there was no additional deficit due to fatigue, weakness, or lack of endurance, long repetitive use, or decreased range of motion.  The x-rays were normal.  

The Veteran's right index finger was also examined at the July 2006 VA examination.  He stated he cut the tendon between the metacarpophalangeal joint and the proximal interphalangeal joint.  The Veteran stated he cut his finger with a knife during regular activities during service, specifically, in 1986 at Fort Bragg during a field maneuver in the Ranger Unit.  He stated the area has been sore, sensitive to touch, and has ached since service.  The Veteran stated he cannot flex the finger fully into a strong grip.  The finger is almost always straight and cannot grasp with it.  The Veteran is right hand dominant, is able to write without any inference and does not affect his work.  No assistive devices were utilized.  The VA examiner determined there was pain which affected his ability to make a full grip but there was no decrease in grip strength.  The Veteran denied it affected his ability for handwriting.  Outside of pain there was no fatigability or lack of endurance after long repetitive use.  The x-rays were normal. 

The Board has reviewed all the VA treatment records and VA examinations in the claims file.  There is no indication the Veteran has been diagnosed with or received treatment for residuals of a right elbow or right index finger fracture.  Furthermore, the x-rays taken in July 2006 revealed normal findings and there was no evidence of old fractures. 

Despite the Veteran's claims, he is not competent or qualified, as a layperson, to render a diagnosis or an opinion concerning medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  

The Board acknowledges the Veteran's complaints of pain in the right elbow and right index finger.  However, the Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of the right elbow and right index finger can be attributed, there is no basis to find disabilities for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Therefore, as there is no competent and probative evidence demonstrating that the Veteran has residuals of a fractured right elbow and right index finger, service connection for such disorders are not warranted.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of right elbow fracture and right index finger fracture.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of a right elbow fracture is denied

Entitlement to service connection for residuals of a right index finger fracture is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

In this matter, the Board will address the Veteran's claims separately below.

Colitis

The Veteran reported at the July 2006 VA examination that he had amoebic dysentery during the first Gulf War.  He stated he had painful cramps all the time and after every meal.  He stated he still experiences painful cramps after meals.  The examiner diagnosed the Veteran's condition as colitis with symptoms of cramping, rapid liquid bowel movements within thirty minutes of a meal.  The examiner stated the chronic colitis could be inflammatory bowel disease, infectious colitis, or autoimmune colitis.  However, it was "definitely chronic colitis and he has had no gastrointestinal consult or work up for this condition." 

The Veteran also testified at the August 2009 Decision Review Officer hearing that there is also some speculation that his condition is related to exposure to low levels of chemical warfare agents.  The Veteran was notified by the Office of the Assistant Secretary of Defense of possible exposure to very low levels of chemical warfare agents of those Gulf War veterans who service near Khamisiyah, Iraq, between March 10 to March 13, 1991. 

According to VA treatment records, in February 2009 the Veteran was treated for chronic diarrhea and cramps which he self-treated with Imodium.  He stated he was diagnosed with amoebic dysentery in 1991 and has had symptoms since then.  Chronic diarrhea was noted in August 2009.

Given the Veteran's claims, the evidence of a current disability, and the lack of in-service treatment records, the Board finds additional development is warranted.  The Veteran should be afforded another VA examination to determine the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Residuals of a nose injury

At the August 2009 DRO hearing, the Veteran stated he broke his nose on several occasions during his time on the boxing team while stationed in Europe.  In addition, the Veteran stated he broke it while parachuting recalling one specific incident in Paraguay in 1985.

In July 2006, the Veteran was afforded a VA examination where he reported he is currently unable to breathe through his nose as it is clogged.  The Veteran reported he snores at night and rarely awakes feeling well-rested.  He stated he was unsure whether it was due to his nose, left shoulder pain, or neck pain.  A physical examination revealed the nares and oropharynx were clear and the mucous membranes were moist.  The Veteran's bilateral turbinates were swollen and the septum towards the left was deviated.  X-rays were normal.  

A March 2009 VA treatment record reported the Veteran has a "large dorsal hump with a moderate amount of tip ptosis... On view of the [Veteran's] septum, he is noted to have septal spurs on both sides.  The right septal spur appears to be more obstructed than the left side and the right septal spur is noted to touch the middle turbinate on this side.  His inferior turbinates are noted to be small in size.  On nasal endoscopy, the [Veteran] is noted to not have any polyps or purulence from his middle turbinate."

The Veteran underwent a septorhinoplasty in April 2009.  A May 2009 VA treatment record following surgery noted the Veteran had a history of acquired nasal deformity with nasal airway obstruction.  The Veteran had some tenderness in the left naris following surgery but was feeling well otherwise.  The nose was healing well on the outside.  Inside the nose, the Veteran had an infection involving the hair follicles in the left nasal vestibule which was treated.  The Veteran noted "dramatic improvement in his airway."

The Veteran underwent another VA examination in September 2009, and the records indicate he underwent an open septorhinoplasty and now has improved breathing.  Upon physical examination, the examiner did not provide an opinion "regarding residuals of septoplasty, problem as resolved, no acute findings."  

Although it appears the Veteran's condition has improved, the Board notes that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Mclain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran has submitted evidence demonstrating a diagnosis of a deviated septum.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  As such, the evidentiary requirement of demonstrating a current diagnosis has been satisfied.  38 U.S.C.A. § 1131; Mclain, 21 Vet. App. at 321.

The Court also has held the veteran is competent to report continuity of symptoms of a condition since service because that requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is therefore, competent to report on his nose injury during service, his current symptoms, continuity of these symptoms since service.

Therefore, as there is no opinion as to whether the Veteran's deviated septum was the result of an injury incurred during service, the Board finds a new VA examination is necessary.



Bilateral plantar fasciitis

The Veteran testified at the August 2009 DRO hearing that he was diagnosed with bilateral plantar fasciitis.  He stated it was painful to walk and he uses a brace issued to him by the VA.  The Veteran stated his duties as a master parachutist was the cause of the problems in his feet and heels.  The Veteran also stated that marching during training caused injuries to his feet. 

At the July 2006 VA examination, the Veteran stated his feet and heels ache bilaterally, particularly in the morning.  The Veteran experienced flare-ups with blisters and a constant ache on the back of his heels.  A physical examination revealed tenderness to palpation of the calcaneus and tenderness at the dorsum of the heels bilaterally where the Achilles tendon inserts.  There was no evidence of tenderness on palpation of the Achilles, effusions, inserts or abnormal shoe wear.  The range of motion of the ankles bilaterally was 5 degrees dorsiflexion, 15 degrees plantar flexion, 5 degrees inversion, and 5 degrees eversion.  There was no laxity in the ankles.  The examiner diagnosed the Veteran with bilateral plantar fasciitis which caused pain but there was no additional impairment due to weakness, fatigue, or lack of endurance, or long repetitive use.  The x-rays were normal but did show enthesophytes at the calcaneus bilaterally. 

A September 2009 VA examination record reported the Veteran stated he was stationed in Florida when he started to experience bilateral foot pain and was treated with Motrin.  The Veteran stated he was on sick call on several occasions due to the pain.  There was no history of foot related hospitalization or surgery, trauma to the feet, or foot related neoplasm.  A physical examination revealed no symptoms of swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, or other symptoms other than pain in the heel bilaterally.  However, there was evidence of painful motion, tenderness, and abnormal weight bearing in the feet bilaterally.  There was no skin or vascular foot abnormalities, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy of the feet, bilaterally.  The Veteran is able to stand for 10 minutes and walk for 100 yards.  He wears braces and orthotic inserts.  X-rays of the feet revealed "no evidence on fracture or subluxation.  The joint spaces are normal.  There are large noninflammatory enthesophytes along the posterior aspect of the calcaneus."  

The Veteran was diagnosed with posterior calcaneus heel spurs, bilateral, with plantar fasciitis, and was also noted the condition was not congenital or developmental.  The examiner stated an opinion could not be rendered "without resort to mere speculation" as there were no service medical records to verify condition during his service.  Furthermore, as the Veteran was discharged in 2003, the examiner noted it is possible the foot condition developed after his separation from service.

The Board finds the Veteran is competent to testify of his symptoms during service and given the diagnosis for posterior calcaneus heel spurs, bilateral, with plantar fasciitis, further development is necessary to determine if it is etiologically related to service.

Headaches

 The Veteran testified at the August 2009 DRO hearing that he experienced head trauma in a jeep accident in Iraq.  He further stated he was currently receiving treatment for his headaches and traumatic brain injury (TBI).

The July 2006 VA examination record indicates the Veteran experienced headaches about three times a week in the back of his neck and head which also moved over his head.  He stated aspirin or migraine medications do not help alleviate the pain.  The Veteran used a specialized neck pillow to help decrease the headaches.  He was diagnosed with muscle tension headaches where the major functional impairment was pain with no neurovascular involvement. 

VA treatment records from February 2009 to August 2009 indicate the Veteran received treatment for headaches and TBI where he described injuring his head in a motor vehicle accident and losing consciousness on multiple occasions while boxing in the military.  In July 2009, it was noted the Veteran functioned within normal limits on "nearly every cognitive measure... [and] that his impairments were very mild and should not be considered indicative to any significant problems of effect of his prior TBI.  Most likely, these mild problems are related to his mood, chronic pain, and sleep difficulties."

In August 2009, the Veteran complained of chronic headaches.  It was explained to the Veteran that the "imaging findings and symptoms do not correlate... [and] that the imaging is to evaluate for additional etiologies not to prove he has had a head injury." 

Again, given the current symptoms and treatment for chronic headaches and TBI, and the diagnosis for muscle tension headaches, further development is necessary to determine if it is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1. Request from the National Personnel Records Center in St. Louis, Missouri (NPRC), the Records Management Center or through any other official channels to include in securing the Veteran's in-service treatment and personnel records from his time in service.  The Veteran should also be requested to submit any service treatment and personnel records he has in his possession.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file. 

2. Once all outstanding records, if any, are obtained and incorporated into the claims file, the Veteran should be scheduled for a VA examination with the appropriate specialist to determine the nature and etiological relationship between the Veteran's active duty service and his colitis.  Specifically, the examiner must provide an opinion, with supporting rationale as to whether it is at least as likely as not (i.e. a 50% probability or greater), that the Veteran's colitis is related to his active duty service, to include any possible exposure to low level chemical warfare agents. 

The examiner is asked to address all evidence of symptoms, treatment, or testing for colitis within the Veteran's in-service and post-service treatment records, including all prior VA examinations.  The examiner is also asked to consider and address the Veteran's lay statements of history and continuity of symptoms.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Once all outstanding records, if any, are obtained and incorporated into the claims file, the Veteran should be scheduled for a VA examination with the appropriate specialist to determine the nature and etiological relationship between the Veteran's active duty service and his deviated septum.  Specifically, the examiner must provide an opinion, with supporting rationale as to whether it is at least as likely as not (i.e. a 50% probability or greater), that the deviated septum is related to his active duty service. 

The examiner is asked to address all evidence of symptoms and treatment for the deviated septum within the Veteran's in-service and post-service treatment records, including all prior VA examinations.  The examiner is also asked to consider and address the Veteran's lay statements of history and continuity of symptoms.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. Once all outstanding records, if any, are obtained and incorporated into the claims file, the Veteran should be scheduled for a VA examination with the appropriate specialist to determine the nature and etiological relationship between the Veteran's active duty service and his posterior calcaneus heel spurs, bilateral, with plantar fasciitis.  Specifically, the examiner must provide an opinion, with supporting rationale as to whether it is at least as likely as not (i.e. a 50% probability or greater), that the bilateral foot disability is related to his active duty service. 

The examiner is asked to address all evidence of symptoms and treatment for the bilateral foot disability within the Veteran's in-service and post-service treatment records, including all prior VA examinations.  The examiner is also asked to consider and address the Veteran's lay statements of history and continuity of symptoms.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5. Once all outstanding records, if any, are obtained and incorporated into the claims file, the Veteran should be scheduled for a VA examination with the appropriate specialist to determine the nature and etiological relationship between the Veteran's active duty service and his headaches, to include any diagnosis of TBI.  Specifically, the examiner must provide an opinion, with supporting rationale as to whether it is at least as likely as not (i.e. a 50% probability or greater), that the disability is related to his active duty service. 

The examiner is asked to address all evidence of symptoms and treatment for the headaches and TBI within the Veteran's in-service and post-service treatment records, including all prior VA examinations.  The examiner is also asked to consider and address the Veteran's lay statements of history and continuity of symptoms.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

6. After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if the Veteran's claims can be granted.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


